
	
		I
		112th CONGRESS
		1st Session
		H. R. 70
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to eliminate
		  the 5-month waiting period for entitlement to disability benefits and to
		  eliminate reconsideration as an intervening step between initial benefit
		  entitlement decisions and subsequent hearings on the record on such
		  decisions.
	
	
		1.Short titleThis Act may be cited as the
			 Disability Benefit Fairness Act of
			 2011.
		2.Elimination of
			 5-month waiting period for benefits based on disability
			(a)Disability
			 Insurance Benefits
				(1)In
			 generalThe first sentence of section 223(a)(1) of the
			 Social Security Act (42 U.S.C.
			 423(a)(1)) is amended by striking (i) for each month and all
			 that follows through the first month in which he is under such
			 disability and inserting the following: for each month beginning
			 with the first month during all of which such individual is under a disability
			 and in which such individual becomes so entitled to such insurance
			 benefits.
				(2)Waiting period
			 eliminated from determination of benefit amount
					(A)In
			 generalThe first sentence of section 223(a)(2) of such Act (42
			 U.S.C. 423(a)(2)) is amended by striking in— and all that
			 follows through and as though and inserting the following:
			 in the first month for which such individual becomes entitled to such
			 disability insurance benefits, and as though.
					(B)Conforming
			 amendmentThe second sentence of section 223(a)(2) of such Act
			 (42 U.S.C. 423(a)(2)) is amended by striking subparagraph (A) or (B) of
			 such sentence, as the case may be and inserting such
			 sentence.
					(3)Elimination of
			 defined term
					(A)In
			 generalSection 223(c)(2) of such Act is repealed.
					(B)Conforming
			 amendments
						(i)The
			 heading of section 223(c) of such Act (42 U.S.C. 423(c)) is amended to read as
			 follows: Definition of Insured Status.
						(ii)Section 223(c)(1)
			 of such Act (42 U.S.C. 423(c)(1)) is amended by striking For purposes of
			 subparagraph (B) of this paragraph, when the number of quarters in the
			 last sentence and inserting the following:
							
								(2)In applying
				paragraph (1)(B), when the number of
				quarters
								.
						(b)Widow’s
			 Insurance Benefits Based on Disability
				(1)In
			 generalSection 202(e)(1)(F) of such Act (42 U.S.C. 402(e)(1)(F))
			 is amended to read as follows:
					
						(F)if she satisfies subparagraph (B) by
				reason of clause (ii) thereof, the first month during all of which she is under
				a disability and in which she becomes so entitled to such insurance
				benefits,
						.
				(2)Elimination of
			 defined termSection 202(e) of such Act (42 U.S.C. 402(e)) is
			 amended—
					(A)by striking
			 paragraph (5); and
					(B)by redesignating
			 paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7),
			 respectively.
					(c)Widower’s
			 Insurance Benefits Based on Disability
				(1)In
			 generalSection 202(f)(1)(F) of such Act (42 U.S.C. 402(f)(1)(F))
			 is amended to read as follows:
					
						(F)if he satisfies subparagraph (B) by
				reason of clause (ii) thereof, the first month during all of which he is under
				a disability and in which he becomes so entitled to such insurance
				benefits,
						.
				(2)Elimination of
			 defined termSection 202(f) of such Act (42 U.S.C. 402(f)) is
			 amended—
					(A)by striking
			 paragraph (5); and
					(B)by redesignating
			 paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7),
			 respectively.
					(d)Elimination of
			 Waiting Period for Commencement of Periods of DisabilitySection
			 216(i)(2)(A) of such Act (42 U.S.C. 416(i)(2)(A)) is amended by striking
			 , but only and all that follows and inserting a period.
			(e)Effective
			 DatesThe amendments made by subsection (a) shall apply only with
			 respect to benefits under section 223 of the Social Security Act, or under section 202 of
			 such Act on the basis of the wages and self-employment income of an individual
			 entitled to benefits under such section 223, for months after the third month
			 following the month in which this Act is enacted. The amendments made by
			 subsections (b) and (c) shall apply only with respect to benefits based on
			 disability under subsection (e) or (f) of section 202 of the
			 Social Security Act (42 U.S.C. 402)
			 for months after the third month following the month in which this Act is
			 enacted. The amendment made by subsection (d) shall apply only with respect to
			 applications for disability determinations filed under title II of the
			 Social Security Act on or after the
			 90th day following the date of the enactment of this Act.
			3.Elimination of
			 reconsideration in the review process governing decisions on benefit
			 entitlement
			(a)In
			 GeneralSection 205(b)(1) of the Social Security Act (42 U.S.C. 405(b)(1)) is
			 amended by adding at the end the following new sentence: Opportunity for
			 a hearing under this title in accordance with this subsection with respect to
			 any initial decision or determination under this title shall be available
			 without any requirement for intervening reconsideration..
			(b)Conforming
			 AmendmentsSection 205(b) of such Act is amended—
				(1)by striking
			 paragraph (2); and
				(2)by redesignating
			 paragraph (3) as paragraph (2).
				(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to initial decisions and determinations (subject to opportunity for a hearing
			 to the extent provided under section 205(b) of the
			 Social Security Act) issued after 1
			 year after the date of the enactment of this Act.
			
